Citation Nr: 0632931	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

 1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated at 10 percent disabling.

REPRESENTATION

Appellant represented by:	Ronald Arounds, Esq.  

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey, which denied the benefits sought on 
appeal.

In July 2005, the RO held a hearing at which the veteran 
testified regarding his appeal. 
 

FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level VI hearing loss for the right 
ear and a Level I hearing loss for the left ear.

2.  Tinnitus is not manifested by an exceptional or unusual 
disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2005).   

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an  effective date for the 
disabilities on appeal.  In this case, the failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims.  Hence, any questions regarding what 
effective date would be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The veteran has been service connected for bilateral hearing 
loss from August 1976 and for tinnitus from June 2000.  The 
veteran claimed entitlement to an increase in his disability 
rating for both bilateral hearing loss and tinnitus in 
September 2004.  In a February 2005 rating decision the RO 
denied the claims.

In November 2004, the veteran underwent a VA examination.  
The veteran was diagnosed with tinnitus by history, no active 
ear disease, and bilateral sensorineural hearing loss.  The 
audiological examiner noted that no information could be 
given regarding hearing loss given the veteran's poor 
response reliability.  The examiner noted the veteran failed 
to follow instructions during speech reception (1/2-word 
responses, refusal to respond at supra-threshold levels, 
etc.) and recognition testing (rhyming responses, refusal to 
respond, errors outside of confusion matrix, etc.)  Hence, no 
speech information could be provided.  The veteran was re-
instructed several times regarding proper task procedures 
with no improvement in reliability.  The examiner concluded 
the exam was not adequate for rating purposes. 

In February 2005, the veteran underwent a VA examination.  
The examiner noted the veteran had normal auricles, ear 
canals, and tympanic membranes bilaterally.  The external, 
middle, and inner ear were normal bilaterally.  There was no 
tenderness over the mastoid.  There was no clinical evidence 
of active ear disease in the external, middle or the inner 
ear.  The diagnoses were tinnitus by history, no active ear 
disease, and bilateral sensorineural hearing loss.

A February 2005 VA hearing test revealed pure tone 
thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
55
80
75
70
LEFT
15
10
30
35
40

The right ear average loss was 70 decibels, and the left ear 
average loss was 29 decibels.  Speech recognition scores were 
74 for the right ear and 96 for the left ear.

In July 2005, the RO held a hearing at which the veteran 
testified regarding his condition.  The veteran submitted no 
new clinical evidence to substantiate his claim that his 
hearing loss and tinnitus had worsened.  

Hearing Loss

Criteria

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The appellant has appealed the 10 percent rating that was 
assigned for bilateral hearing loss.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.86) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.86) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent, and the diagnostic code is 6100.  See 38 C.F.R. 
§ 4.85(b), Diagnostic Codes 6100-6110 (2005).

Analysis

At the veteran's February 2005 examination, studies revealed 
the right ear showed had an average 70 decibel loss, and the 
left ear showed an average 29 decibel loss.  Speech 
discrimination was 74 percent in the right and 96 percent on 
the left.  Based on these findings, a review of 38 C.F.R. 
§ 4.86, Table VI, shows that the right ear has a Roman 
Numeral VI loss, and the left has a Roman Numeral I loss.  
These equate to a 0 percent evaluation under 38 C.F.R. 
§ 4.86, Table VII.   While the veteran is currently evaluated 
as 10 percent disabled, there clearly is no basis for an 
increased evaluation.  Accordingly, the benefit sought on 
appeal is denied.

While the veteran argues that a higher rating is in order, he 
has submitted no medical evidence that would objectively 
support clinically the claim that his hearing loss has indeed 
worsened.  Moreover, the Board notes that as a layperson who 
is not trained in the field of medicine the veteran is not 
competent to offer an opinion addressing questions involving 
medical diagnosis or causation as presented in this case.  
Espiritu v. Brown, 2 Vet. App. 492 (1992).  Without 
supporting medical evidence, the veteran's bare assertion 
that his hearing loss has worsened is insufficient to 
substantiate his claim.

Tinnitus

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Analysis

The veteran's tinnitus is currently evaluated as 10 percent 
disabling, and it is evaluated under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  That Code provides a 
maximum evaluation of 10 percent is warranted for recurrent 
tinnitus.  Id.; see also 68 Fed. Reg. 25822 (May 14, 2003); 
VAOPGCPREC 2-2003, 68 Fed. Reg. 25178 (May 23, 2003).  Thus, 
as the veteran's tinnitus has been granted the maximum 
scheduler evaluation available under this rating provision, 
an evaluation in excess of 10 percent is warranted only if 
the Board finds that referral for an extraschedular rating is 
in order.  .

Here, however,  the evidence of record does not suggest that 
tinnitus has resulted in a disability picture that is unusual 
and exceptional in nature.  There is no competent evidence 
that tinnitus has ever required frequent hospitalization, or 
that tinnitus alone markedly interferes with employment so as 
to render impractical the application of scheduler 
standards.  Therefore, an extraschedular evaluation is not in 
order.  38 C.F.R. § 3.321(b).

Since the preponderance of the competent evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


